Exhibit 10.1

Share Purchase Agreement

by and among

Franz Haniel & Cie. GmbH

as Seller,

Dragonfly GmbH & Co. KGaA

as Purchaser,

and

McKesson Corporation

as Parent,

dated October 24, 2013,

regarding the sale and purchase of 85,058,505 no par value registered shares in

Celesio AG



--------------------------------------------------------------------------------

CONTENTS

 

     Page  

CONTENTS

     2  

RECITALS

     4  

Section 1 Sale and Purchase of the Seller’s Shares

     6  

1.1    Agreement to Sell and Purchase

     6  

1.2    Delivery of the Shares

     6  

1.3    Rights and Obligations Pertaining to the Seller’s Shares

     6  

Section 2 Voluntary Takeover and Acquisition Offers

     6  

2.1    Offers for Celesio Shares and Convertible Bonds

     6  

2.2    Offer Conditions

     7  

2.3    Information

     7  

Section 3 Consideration

     8  

3.1    Base Purchase Price

     8  

3.2    Possible Increase of Base Purchase Price in Connection with the Offer

     8  

3.3    Payment of Closing Purchase Price

     10  

3.4    No Set-off; No Right of Retention

     10  

3.5    Information

     10  

Section 4 Closing

     10  

4.1    Place and Time of Closing

     10  

4.2    Closing Conditions

     11  

4.3    Merger Control and Other Regulatory Proceedings and Further Covenants

     13  

4.4    Actions on the Closing Date

     15  

4.5    Closing Memorandum

     16  

Section 5 Representations and Warranties of Seller; Remedies

     16  

 

2



--------------------------------------------------------------------------------

5.1    Seller’s Warranties

     16  

5.2    Remedies

     17  

Section 6 Representations and Warranties of Purchaser and Parent; Remedies

     19   

6.1    Acquirors’ Warranties

     19  

6.2    Remedies

     20  

Section 7 Covenants

     22  

7.1    Resignations

     22  

7.2    SAP Licences

     22  

Section 8 Parent Company Guarantee

     22  

Section 9 Termination

     23  

9.1    Termination Rights prior to Closing

     23  

9.2    Effects of Termination prior to Closing

     23  

Section 10 Miscellaneous

     23  

10.1  Notices

     23  

10.2  Service of Process

     25  

10.3  Announcements; Confidentiality

     26  

10.4  Costs and Expenses

     27  

10.5  Entire Agreement; Amendments and Waivers; Termination of Standstill

     27  

10.6  Assignments; Third Party Beneficiaries

     27  

10.7  Governing Law; Dispute Resolution

     28  

10.8  Interpretation and Definitions; Affiliate; Business Day

     28  

10.9  Severability

     29  

DEFINED TERMS

     31  

 

3



--------------------------------------------------------------------------------

This Agreement is entered into on the date hereof (the “Signing Date”) by and
among:

 

(1) Franz Haniel & Cie. GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organized under the laws of Germany, having its corporate
seat in Duisburg, Germany, and its registered office at Franz-Haniel-Platz 1,
47119 Duisburg, Germany, and registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Duisburg under
registration number HRB 25 (“Seller”),

 

(2) Dragonfly GmbH & Co. KGaA, a limited partnership based on shares
(Kommanditgesellschaft auf Aktien) organized under the laws of Germany, having
its corporate seat in Frankfurt am Main, Germany, and its registered office at
Eschenheimer Anlage 1, 60316 Frankfurt am Main, and registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of
Frankfurt am Main under registration number HRB 97726 (“Purchaser”)

represented by its general partner (persönlich haftender Gesellschafter)
Dragonfly Verwaltungs GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organized under the laws of Germany, having its corporate
seat in Frankfurt am Main, Germany, and its registered office at Eschenheimer
Anlage 1, 60316 Frankfurt am Main, and registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Frankfurt am Main under
registration number HRB 97497,

and

 

(3) McKesson Corporation, a company organized under the laws of the state of
Delaware, USA, having its corporate headquarters at One Post Street, San
Francisco, CA 94104, USA (“Parent”).

- Seller, Purchaser and Parent also individually referred to as “Party” or
collectively as “Parties” -

RECITALS

 

A.

Celesio AG is a stock corporation (Aktiengesellschaft) incorporated under the
laws of Germany, having its corporate seat in Stuttgart, Germany, and its
registered office at

 

4



--------------------------------------------------------------------------------

  Neckartalstraße 155, 70376 Stuttgart, Germany, and registered with the
commercial register of the local court (Amtsgericht) of Stuttgart under
registration number HRB 9517 (“Celesio” or the “Company”). Celesio has a
registered share capital (Grundkapital) of EUR 217,728,000 split into
170,100,000 registered no par value shares (auf den Namen lautende Stückaktien),
each representing a notional share in the registered capital (rechnerische
Beteiligung am Grundkapital) of EUR 1.28 (all shares issued by the Company from
time to time the “Celesio Shares”).

 

B. The Celesio Shares are admitted for trading inter alia on the regulated
market (regulierter Markt) (Prime Standard) of the stock exchange in Frankfurt
am Main under securities identification number ISIN DE000CLS1001. The Celesio
Shares are also traded via XETRA and Celesio is included inter alia in the stock
market index MDAX.

 

C. Seller holds title to a total of 85,058,505 (in words: eighty-five million
fifty-eight thousand five hundred and five) Celesio Shares, currently
representing approximately 50.01 % of the registered share capital of Celesio
(the “Seller’s Shares”).

 

D. Celesio Finance B.V. – a wholly owned subsidiary of Celesio – has issued
(i) convertible bonds in the nominal aggregate amount of EUR 350 million due
October 2014 (ISIN: DE000A1AN5K5, WKN: A1AN5K) which are convertible into new or
existing no par value ordinary registered shares of Celesio (each such bond a
“Convertible Bond 2014”) and (ii) further convertible bonds in the nominal
aggregate amount of EUR 350 million due April 2018 (ISIN: DE000A1GPH50, WKN:
A1GPH5) which are convertible into new or existing no par value ordinary
registered shares of Celesio (each such bond a “Convertible Bond 2018” and the
Convertible Bonds 2018 collectively with the Convertible Bonds 2014 the
“Convertible Bonds”).

 

E. Seller intends to sell all Seller’s Shares and Purchaser intends to purchase
all Seller’s Shares subject to the terms and conditions of this Agreement.

Therefore, the Parties enter into the following share purchase agreement (the
“Agreement”):

 

5



--------------------------------------------------------------------------------

Section 1

Sale and Purchase of the Seller’s Shares

 

1.1 Agreement to Sell and Purchase

Seller hereby sells to Purchaser, and Purchaser hereby purchases from Seller,
the Seller’s Shares upon the terms set forth in this Agreement.

 

1.2 Delivery of the Shares

Seller shall deliver to Purchaser the Seller’s Shares on the Scheduled Closing
Date in accordance with Section 4.4.

 

1.3 Rights and Obligations Pertaining to the Seller’s Shares

The Seller’s Shares shall be sold and transferred to Purchaser with all rights
and obligations pertaining thereto, including the right to receive all profits
not yet distributed prior to the Closing Date.

Section 2

Voluntary Takeover and Acquisition Offers

 

2.1 Offers for Celesio Shares and Convertible Bonds

 

2.1.1 Purchaser will announce, on the Signing Date, its decision to issue a
voluntary cash takeover offer (Übernahmeangebot) within the meaning of
Section 29 para. 1 of the German Securities Acquisition and Takeover Act
(Wertpapiererwerbs- und Übernahmegesetz – “WpÜG”) to the shareholders of Celesio
for all Celesio Shares in accordance with the WpÜG (such offer as amended from
time to time, the “Offer”).

 

2.1.2 Purchaser will furthermore announce, on the Signing Date, its decision to
issue voluntary public offers (öffentliche Erwerbsangebote) to acquire from all
holders for a consideration in cash

 

  (i) all outstanding Convertible Bonds 2014 as well as

 

  (ii) all outstanding Convertible Bonds 2018

 

6



--------------------------------------------------------------------------------

in accordance with the terms and conditions of such offers (as amended from time
to time, the “Bond Offer”). The cash consideration shall be equal to
EUR 53,117.78 for each Convertible Bond 2014 with a par value of EUR 50,000 and
EUR 120,798.32 for each Convertible Bond 2018 with a par value of EUR 100,000.

 

2.2 Offer Conditions

 

2.2.1 Neither the Offer nor the Bond Offer shall be subject to any conditions
other than those set forth in Section 4.2.1 (a), (b) and (c) (the “Closing
Conditions”).

 

2.2.2 Any Closing Condition (other than the Closing Conditions set forth in
Section 4.2.1 (a) and (b)) shall, in any event, automatically cease to be a
Closing Condition for all purposes of this Agreement if (i) Purchaser does not,
for whatever reason, publish (veröffentlichen) both the Offer and the Bond Offer
within 35 Business Days following the Signing Date, (ii) the respective Closing
Condition is not contained in the offer documents (Angebotsunterlagen) as part
of both the Offer (the “Offer Document”) and the Bond Offer (the “Bond Offer
Document”), or (iii) the respective Closing Condition is waived after
publication for either of the Offer or the Bond Offer (or for both), as the case
may be, or the Offer or the Bond Offer, as the case may be, is prohibited by
BaFin; provided, however, that any such Closing Condition shall automatically
cease to be a Closing Condition upon either of the Offer or the Bond Offer being
unconditional at the end of the relevant acceptance period or the acceptance
period for the Bond Offer does expire after the Acceptance Period. The Minimum
Acceptance Threshold set forth in Section 4.2.1 (c) shall automatically be
decreased to a respective lower minimum acceptance threshold if Purchaser
(i) publishes the Offer or the Bond Offer with a minimum acceptance threshold
below 75%, or (ii) subsequently reduces (whether once or multiple times) the
minimum acceptance threshold in the Offer or the Bond Offer.

 

2.3 Information

Until Closing, Purchaser and Parent shall keep Seller informed on a regular
basis of the status of each the Offer and the Bond Offer and Purchaser and
Parent shall promptly inform Seller of any event that has or is reasonably
expected to have any materially adverse effect on the preparation, publication
or timing of the Offer or the Bond Offer, as the case may be.

 

7



--------------------------------------------------------------------------------

Section 3

Consideration

 

3.1 Base Purchase Price

Subject to any increase in accordance with this Section 3, the consideration for
the sale and transfer of the Seller’s Shares under this Agreement shall be
EUR 23.00 (in words: twenty-three Euro) per Seller’s Share (“Base Purchase Price
Per Share”), resulting in an aggregate base purchase price of

EUR 1,956,345,615

(in words: one billion nine hundred fifty-six million

three hundred forty-five thousand six hundred fifteen Euro)

(the “Base Purchase Price”)

payable by Purchaser in cash to Seller on the Scheduled Closing Date.

 

3.2 Possible Increase of Base Purchase Price in Connection with the Offer

 

3.2.1 The Base Purchase Price shall be increased if

 

  (i) the consideration offered to the Celesio shareholders in the Offer
Document (whether initially or in any subsequent amendment) exceeds, on a price
or value per share basis, the Base Purchase Price Per Share; and/or

 

  (ii) any consideration offered or owed to any Celesio shareholder (other than
Seller) in connection with the Offer pursuant to Section 31 para. 4 and 6 or
para. 5 and 6 WpÜG or pursuant to Section 4 et seq. German Takeover Regulation
(WpÜG-AngebotsVO) exceeds, on a price or value per share basis, the Base
Purchase Price Per Share;

in each case the amount of the increase shall be determined in accordance with
Sections 3.2.2 and 3.2.4.

 

3.2.2 As of the beginning of the fifth (5th) Business Day prior to the Scheduled
Closing Date, the preliminary amount of increase, if any, shall be determined as
follows:

 

  (i) the number of Seller’s Shares multiplied by

 

8



--------------------------------------------------------------------------------

  (ii) the result of (a) the value of the consideration offered or owed per
Celesio Share in connection with the Offer at that time (based on Purchaser’s
public announcements on such date) minus (b) the Base Purchase Price Per Share
(the “Preliminary Adjustment Amount”).

 

3.2.3 The sum of (i) the Base Purchase Price and (ii) the Preliminary Adjustment
Amount, if any, shall be referred to as the “Closing Purchase Price” and shall
be due and payable in cash on the Scheduled Closing Date in accordance with
Section 4.4. The Closing Purchase Price increased by any adjustment amount
pursuant to this Section 3.2, if any, shall be referred to as the “Purchase
Price”.

 

3.2.4 If the Base Purchase Price is to be increased in accordance with
Section 3.2.1 (i) and/or (ii) and to the extent such increase was, for whatever
reason, not reflected in the Closing Purchase Price, the amount of increase
shall be equal to

 

  (i) the number of Seller’s Shares multiplied by

 

  (ii) the result of (a) the total value of the consideration offered or owed
per Celesio Share as contemplated in Section 3.2.1 (i) and/or (ii) minus (b) the
Adjusted Purchase Price Per Share.

 

3.2.5 “Adjusted Purchase Price Per Share” shall mean the Base Purchase Price Per
Share

plus (i) any Preliminary Adjustment Amount under Section 3.2.2 already paid to
Seller divided by the number of Seller’s Shares

plus (ii) any adjustment amount under this Section 3.2.4 already paid to Seller
divided by the number of Seller’s Shares.

 

3.2.6 Any adjustment amount other than the Preliminary Adjustment Amount shall
be payable in cash and shall become due at the same date the consideration to
the respective Celesio shareholders becomes due and payable.

 

3.2.7 This Section 3.2 and Section 2.3 shall apply mutatis mutandis to any
public offer for any Celesio Shares (whether voluntary or mandatory but except
for those defined in section 31 para. 5, second sentence WpÜG) other than the
Offer and the Bond Offer (“Other Offer”), made by Purchaser, Parent, any of
their Affiliates or any individual and entity acting collectively with
Purchaser, Parent or any of their Affiliates (gemeinsam handelnde Personen)
within the meaning of Section 2 para. 5 WpÜG (“Entity Acting Collectively”) via
publication of the offer document prior to or in the period of one (1) year
following the announcement of the Offer.

 

9



--------------------------------------------------------------------------------

3.2.8 This Section 3.2 shall not apply, and no price increase shall be due, if
the offer price for the other shareholders of Celesio is increased as a result
of (x) the acquisition (whether through the Bond Offer, in the market, over the
counter, in private transactions or otherwise) of any Convertible Bonds or
(y) the conversion of Convertible Bonds into Celesio Shares.

 

3.3 Payment of Closing Purchase Price

On the Scheduled Closing Date, Purchaser shall pay to Seller the Closing
Purchase Price in accordance with Section 4.4.

 

3.4 No Set-off; No Right of Retention

Purchaser shall not be entitled to exercise any right of set-off (Aufrechnung)
or retention right (Zurückbehaltung) with respect to its payment obligations
under or in connection with this Section 3 and Section 4.4.

 

3.5 Information

Purchaser shall provide Seller with all appropriate information for the purposes
of this Section 3.

Section 4

Closing

 

4.1 Place and Time of Closing

The consummation of the transactions contemplated by this Agreement as set forth
in Section 4.4 (the “Closing”) shall take place at the offices of Hengeler
Mueller in Düsseldorf at 10 a.m. CET on the fifth (5th) Business Day after all
Closing Conditions are met, or at any other time or place as the Parties may
mutually agree upon in writing. The date on which Closing is to occur in
accordance with the preceding sentence is referred to herein as the “Scheduled
Closing Date”. The date on which the Closing is actually completed is referred
to herein as the “Closing Date”.

 

10



--------------------------------------------------------------------------------

4.2 Closing Conditions

 

4.2.1 The obligations of Seller and Purchaser to consummate the Closing are
subject to the satisfaction of the following Closing Conditions (conditions
precedent); Section 2.2 shall remain unaffected:

 

  (a) The Closing shall be permissible (as a result of (i) any approval granted
by any competent merger control authority or (ii) the expiration of any
applicable waiting period and the absence of an order by any competent authority
or court preliminarily or permanently prohibiting the transaction or otherwise)
pursuant to the applicable merger control laws of Slovenia, Ireland and Austria
(the “Merger Control Clearances”);

 

  (b) The acquisition of the Seller’s Shares has not been prohibited pursuant to
Section 4 para. 1 no. 4, Section 5 para. 2 of the German Foreign Trade Act
(Außenwirtschaftsgesetz – AWG) and Section 59 para. 1 sentence 1 of the German
Foreign Trade Ordinance (Außenwirtschaftsverordnung – “AWV”) (the “AWG
Clearance”); and

 

  (c) At the end of the acceptance period of the Offer (“Acceptance Period”),
the aggregate number of all:

 

  (i) Celesio Shares, for which (x) the Offer has been effectively accepted
until the end of the Acceptance Period (including for the avoidance of doubt
Celesio Shares for which the acceptance of the Offer has been declared in the
Acceptance Period but only becomes effective after the acceptance by re-booking
the Celesio Shares to the ISIN for Celesio Shares tendered into the Offer in the
Acceptance Period as set out in the Offer Document for the Offer) and (y) no
withdrawal from the agreement concluded by acceptance of the Offer, if any, has
been effectively declared;

 

  (ii) Celesio Shares which are held by Purchaser or any member of the group
comprising Parent and its subsidiaries within the meaning of Section 15 et seq.
of the German Stock Corporation Act (AktG) (“Parent Group”) or any Entity Acting
Collectively at the end of the Acceptance Period;

 

  (iii) Celesio Shares attributable to Purchaser or any member of the Parent
Group at the end of the Acceptance Period pursuant to Section 30 WpÜG;

 

  (iv) Celesio Shares with regard to which Purchaser or any member of the Parent
Group or any Entity Acting Collectively at the end of the Acceptance Period has
entered into a conditional or unconditional agreement which entitles Purchaser
or any member of the Parent Group or any Entity Acting Collectively to demand
the transfer of title to such Celesio Shares (including those sold under this
Agreement);

 

11



--------------------------------------------------------------------------------

  (v) Celesio Shares to be delivered under conversion rights associated with any
Convertible Bonds (provided that (x) each Convertible Bond 2018 shall be counted
with 52.521 Celesio Shares per EUR 1,000 in nominal capital of such Convertible
Bond 2018 and (y) each Convertible Bond 2014 shall be counted with 46.189
Celesio Shares per EUR 1,000 in nominal capital of such Convertible Bond 2014)

 

  (A) for which (x) the Bond Offer has been effectively accepted until the end
of its acceptance period (including for the avoidance of doubt Convertible Bonds
for which the acceptance of the Bond Offer has been declared in the acceptance
period of the Bond Offer but only becomes effective after the acceptance by
re-booking the Convertible Bonds to the ISIN for Convertible Bonds tendered into
the Bond Offer in the acceptance period of the Bond Offer as set out in the Bond
Offer Document for the Bond Offer) and (y) no withdrawal from the agreement
concluded by acceptance of the Bond Offer, if any, has been effectively
declared;

 

  (B) which are held by Purchaser or any member of the Parent Group or any
Entity Acting Collectively at the end of the Acceptance Period;

 

  (C) attributable to Purchaser or any member of the Parent Group at the end of
the Acceptance Period under Section 30 WpÜG if the WpÜG was also governing the
acquisition of the Convertible Bonds (applied as if they were shares carrying
voting rights);

 

  (D) with regard to which Purchaser or any member of the Parent Group or any
Entity Acting Collectively at the end of the Acceptance Period has entered into
a conditional or unconditional agreement which entitles Purchaser or any member
of the Parent Group or any Entity Acting Collectively to demand the transfer of
title to such Convertible Bond,

provided that in respect of the Convertible Bonds 2018 under this
Section 4.2.1(c)(v) a maximum of 17,010,000 Celesio Shares shall count against
the acceptance threshold,

is equivalent to at least 75% of the sum of (i) the number of Celesio Shares
issued at the end of the Acceptance Period (disregarding, however, any
conversions of any Convertible Bonds in Celesio Shares) plus (ii) 33,176,282
Celesio Shares (the “Minimum Acceptance Threshold”). Celesio Shares and/or
Convertible Bonds which fall within several categories mentioned above shall
count only once.

 

12



--------------------------------------------------------------------------------

4.2.2 The Closing Condition under Section 4.2.1 (b) shall be deemed satisfied if
the German Federal Ministry of Economics and Technology

 

  (a) has issued a certificate of compliance (Unbedenklichkeitsbescheinigung)
(the “Clearing Certificate”) to Purchaser upon Purchaser’s application pursuant
to Section 58 para. 1 sentence 1 AWV;

 

  (b) has not initiated a formal investigation pursuant to Section 55 AWV in
relation to the acquisition of the Seller’s Shares pursuant to this Agreement
within one (1) month after receipt of Purchaser’s application for a Clearing
Certificate (Section 58 para. 2 AWV);

 

  (c) has not notified Purchaser of the initiation of a formal investigation
pursuant to Section 55 AWV in relation to the acquisition of the Seller’s Shares
pursuant to this Agreement within three (3) months from the Signing Date
(Section 55 para. 3 AWV); or

 

  (d) has, in the event of a formal investigation pursuant to Section 55 AWV,
failed to prohibit the acquisition of the Seller’s Shares pursuant to this
Agreement within a period of two (2) months from the submission of the complete
documentation of the acquisition as specified in Section 57 AWV (Section 59
para. 1 AWV).

 

4.2.3 The Parties agree that any declarations, covenants, undertakings,
agreements or similar arrangements according to which Purchaser, any member of
the Parent Group or any Entity Acting Collectively is prevented from, restricted
in or otherwise limited in actually converting any Convertible Bonds into shares
in Celesio shall be disregarded for all purposes of Section 4.2.1.

 

4.3 Merger Control and Other Regulatory Proceedings and Further Covenants

 

4.3.1 Purchaser shall make any filings or notifications in connection with
merger control procedures in Slovenia, Ireland and Austria within five Business
Days after Celesio has provided all information requested by Purchaser for the
filing prior to the Signing Date. Purchaser shall promptly deliver to Seller a
copy of each filing or notification made. Any such filings or notifications
shall (i) be made by Purchaser on behalf of all parties involved (except to the
extent not permitted under applicable law) and (ii) require the prior written
consent of Seller (which shall not be unreasonably withheld). All filing fees or
other disbursements in connection with any such filings or notifications shall
be borne by Purchaser.

 

13



--------------------------------------------------------------------------------

4.3.2 For the purpose of obtaining the requisite approvals in the jurisdictions
set forth in Section 4.2.1 (a), Purchaser and Seller shall, to the extent
legally permissible, (i) reasonably cooperate in the preparation of any filing
or notification and in connection with any submission, investigation or inquiry,
(ii) supply to any competent authority as promptly as practicable any additional
information requested pursuant to any applicable law and (iii) take all other
procedural actions (other than the remedies mentioned in Section 4.3.4 which
shall be exclusively governed by Section 4.3.4) required for any necessary
clearance or to cause any applicable waiting periods to commence and expire. If
any information requested pursuant to sentence 1 (ii) is not available to Seller
but to any Target Company (as defined in Section 7.2.2), Seller shall use best
efforts to receive such information. In connection with any proceeding under
this Section 4.3, Seller and Purchaser shall (i) promptly provide each other
with copies of any written communication (or written summaries of any
non-written communication) with any competent authority, (ii) contact, or
communicate with, any competent authority only after consultation with the other
Party, and (iii) promptly inform each other in advance of the time and place of
any meetings and conferences with the competent authorities and (iv) give each
other and their respective advisors the opportunity to participate in all such
meetings or conferences.

 

4.3.3 In exchanging or conveying filings, notifications, information,
submissions, correspondence and communications under this Section 4.3, Seller
and Purchaser shall designate competitively or commercially sensitive
information, which shall be redacted from the version shared with the other
Party. Such non-confidential versions shall be supplied without undue delay and
the exchange of any competitively or commercially sensitive information shall be
limited to lawyers and/or outside counsel provided that such exchange shall be
conducted in a manner reasonably designed to preserve applicable lawyer/client
and lawyer work product privileges.

 

4.3.4 Purchaser undertakes to negotiate in good faith with any competent
authority in order to obtain the Merger Control Clearances. Purchaser shall take
all actions, in particular offer and give all structural or behavioural
commitments to, or agree to any settlement or consent order by or similar
arrangement with, any competent authority, which are reasonably necessary or
desirable in order to ensure that the competent authorities clear the
transaction contemplated in this Agreement as soon as practically possible,
except for actions which would either (i) have negative effects on the value of
the combined group which, taken as a whole, would be greater than a material
adverse effect on the value of Celesio or (ii) result in a material loss of
revenues currently generated by the combined group in Austria.

 

14



--------------------------------------------------------------------------------

4.3.5 Purchaser shall have no right to request any adjustment of the Purchase
Price or other amendment to this Agreement or withhold any portion of the
Purchase Price as a result of any divestiture or other action pursuant to
Section 4.3.4.

 

4.3.6 This Section 4.3.1 through (and including) 4.3.5 shall apply mutatis
mutandis to the AWG Clearance.

 

4.3.7 Purchaser and Parent intend to acquire (whether in the market, over the
counter, in private transactions or otherwise) Celesio Shares and/or Convertible
Bonds, in each case if commercially reasonable in Purchaser’s and Parent’s
discretion and to the extent legally permissible.

 

4.4 Actions on the Closing Date

On the Scheduled Closing Date, the Parties shall take, or cause to be taken, the
actions set forth in this Section 4.4 (a) and (b) below (the “Closing Actions”)
which shall be taken simultaneously (Zug um Zug); it being understood that,
prior to Closing, Seller will transfer the Seller’s Shares to a blocked
securities account (Sperrdepot) with J.P. Morgan AG (JPM) in Germany and open a
cash account with JPM. Purchaser will (re-)locate the Closing Purchase Price to
a bank account established by a German bank or a German branch of a foreign bank
to be specified no later than five Business Days prior to the Scheduled Closing
Date and open a German securities account with the same bank. Each Party shall
notify to the other Party the details of its cash and security accounts at the
latest five Business Days prior to the Scheduled Closing Date.

On the Scheduled Closing Date,

 

  (a) Seller shall instruct JPM to transfer the Seller’s Shares to Purchaser’s
German securities account against payment of the Closing Purchase Price and

 

  (b) Purchaser shall instruct Purchaser’s bank to pay the Closing Purchase
Price to the cash account of Seller with JPM against transfer of the Seller’s
Shares,

in each case by entering delivery versus payment (DvP) instructions in CASCADE,
Clearstream Banking AG’s custody and settlement system. Purchaser’s payment
shall be by irrevocable and, subject to the DvP instruction, unconditional wire
transfer of immediately available funds (effective on the same day, free of any
costs and charges other than those of Seller’s Bank).

 

15



--------------------------------------------------------------------------------

4.4.1 Seller shall sign and deliver to Celesio a declaration of termination
relating to the existing Management and Service Agreement dated January 28, 1997
between Celesio and Seller, as amended on November 9, 2006.

 

4.4.2 Purchaser and Seller shall sign the Closing Memorandum in accordance with
Section 4.5.

 

4.5 Closing Memorandum

Promptly after Seller has received the Closing Purchase Price and Purchaser has
received the Seller’s Shares, the Parties shall execute a memorandum
(essentially in the form of Exhibit 4.5) to confirm to each other that all
Closing Conditions have been satisfied and that Closing has occurred (the
“Closing Memorandum”). Upon execution of such memorandum by Seller and
Purchaser, all Closing Conditions shall finally and irrevocably be deemed to
have been satisfied.

Section 5

Representations and Warranties of Seller; Remedies

 

5.1 Seller’s Warranties

 

5.1.1 Seller hereby represents and warrants to Purchaser by way of independent
guarantees (selbständige Garantieversprechen) pursuant to Section 311 para. 1 of
the German Civil Code (Bürgerliches Gesetzbuch, BGB – “German Civil Code”) that
the statements set forth in this Section 5.1.1 below are correct as of the
Signing Date and will be correct as of the Closing Date (unless stated otherwise
below) (the “Seller’s Warranties”):

 

  (a) Seller is a limited liability company (Gesellschaft mit beschränkter
Haftung) duly incorporated and existing under German law.

 

  (b) No bankruptcy, insolvency or similar proceedings in any jurisdiction have
been opened with respect to Seller and Seller is neither insolvent nor otherwise
required or entitled to file for bankruptcy or insolvency. To the knowledge of
Seller, as of the Signing Date, no insolvency or bankruptcy filings have been
threatened in writing with respect to Seller.

 

  (c)

Seller has full authority and capacity to enter into, and perform its
obligations under, this Agreement, including the consummation of the Closing.
Seller’s entering into this Agreement and the performance of Seller’s
obligations hereunder do not

 

16



--------------------------------------------------------------------------------

  violate the articles of association or by-laws of Seller and have been duly
authorized by all necessary corporate actions on the part of Seller. As of the
Signing Date, Seller’s entering into this Agreement and the performance of
Seller’s obligations hereunder neither require any approval or consent by any
court, governmental authority or other third party (except for approvals or
consents which are Closing Conditions under this Agreement) nor violate any
judicial or governmental order or decree or any applicable law or, as of the
Signing Date and the Closing Date, any agreement or other contractual obligation
by which Seller is bound.

 

  (d) Seller is the sole legal and beneficial owner of the Seller’s Shares.

 

  (e) The Seller’s Shares have been validly issued and are fully paid up, freely
transferable and free and clear of any liens, charges and other encumbrances
(dingliche Belastungen) except for security interests of Clearstream.

 

5.1.2 Seller makes no further statements, representations and warranties or
guarantees other than those expressly and conclusively set forth in
Section 5.1.1. The Parties agree that the statements contained in Section 5.1.1
shall not constitute a quality guarantee concerning the purchase object within
the meaning of Sections 443 and 444 of the German Civil Code (Garantie für die
Beschaffenheit oder Haltbarkeit des Kaufgegenstandes).

 

5.2 Remedies

 

5.2.1 If Seller is in breach of this Agreement, Seller shall, subject to the
limitations set forth herein, either (i) no later than 20 Business Days after
being notified by Purchaser of such breach, put Purchaser in such position it
would have been in without such breach (Naturalrestitution) or, after the
expiration of such period or earlier at Seller’s sole discretion, (ii) pay to
Purchaser (as reduction of the Purchase Price) an amount equal to any direct
(excluding consequential) damages (positives Interesse), within the meaning of
Section 249 et seq. of the German Civil Code, excluding, however, Section 252 of
the German Civil Code, arising out of such breach.

 

5.2.2 The overall liability of Seller under or in connection with this Agreement
whether for damages due to the incorrectness of a Seller’s Warranty or otherwise
(e.g., for a breach of covenant or other obligation) shall be limited to an
amount equaling the Purchase Price actually paid by Purchaser to Seller.

 

5.2.3

The Parties agree that the rights and remedies Purchaser may have with respect
to the breach of a Seller’s Warranty, representation, warranty, covenant or
agreement or with respect to any indemnity contained in this Agreement are
limited to the rights and remedies specified in this Section 5.2. Subject to
Section 5.2.5, any and all rights and remedies of

 

17



--------------------------------------------------------------------------------

  any legal nature (other than the rights and claims expressly set forth in this
Agreement such as those for specific performance (primäre Erfüllungspflichten))
which Purchaser may have against Seller in connection with this Agreement or the
transactions contemplated hereby shall be excluded. In particular, without
limiting the generality of the foregoing, (i) any right of Purchaser to withdraw
or rescind from (zurücktreten), or to terminate (kündigen), this Agreement
(other than as provided for in Section 9.1) or to require the winding up of the
transactions contemplated under this Agreement (e.g., by way of großer
Schadensersatz or Schadensersatz statt der Leistung) or any right or remedy
which would have a similar effect, (ii) any claims relating to statutory
contractual, pre-contractual or quasi-contractual obligations (Sections 241
para. 2, 280 to 282, 311 of the German Civil Code), including, but not limited
to, claims arising under culpa in contrahendo, (iii) any claims based on
frustration of contract pursuant to Section 313 German Civil Code (Störung der
Geschäftsgrundlage), (iv) all remedies under the statutory law applicable to the
sale of goods and rights (Section 434 et seq. of the German Civil Code),
irrespective of whether any defects (Mängel) exist on the Signing Date or arise
in the period between the Signing Date and the Closing Date, (v) any claims
relating to tort (Section 823 et seq. of the German Civil Code), and (vi) all
rights to cancel, challenge or otherwise declare void (anfechten) this Agreement
or any declaration made by any Party are hereby expressly excluded and waived
(verzichtet) by Purchaser.

 

5.2.4 The period of limitation for all claims of Purchaser pursuant to
Section 5.2 shall run until, and any claims shall be time barred (verjährt),
five (5) years after the Closing Date.

 

5.2.5 The limitations set forth in Section 5.2.1 through (and including) 5.2.4
shall not affect any rights and remedies of Purchaser for fraud (arglistige
Täuschung) or wilful misconduct (Vorsatz) of Seller.

 

18



--------------------------------------------------------------------------------

Section 6

Representations and Warranties of Purchaser and Parent; Remedies

 

6.1 Acquirors’ Warranties

Purchaser and Parent (collectively the “Acquirors” and individually an
“Acquiror”) hereby represent and warrant to Seller by way of independent
guarantees (selbständige Garantieversprechen) pursuant to Section 311 para. 1 of
the German Civil Code that the statements set forth hereafter are correct as of
the Signing Date and will be correct as of the Closing Date (unless stated
otherwise below) (the “Acquirors’ Warranties”):

 

  (a) Purchaser is a limited partnership based on shares (Kommanditgesellschaft
auf Aktien) duly incorporated and existing under the laws of Germany, duly
represented by its sole general partner Dragonfly Verwaltungs GmbH. Parent is a
corporation duly incorporated, existing and in good standing under the laws of
the state of Delaware, USA. Parent indirectly through Cougar I UK Limited,
London, United Kingdom, Cougar II UK Limited, London, United Kingdom, Cougar III
UK Limited, London, United Kingdom has unrestricted ownership of all shares in
Purchaser.

 

  (b) No bankruptcy, insolvency or similar proceedings in any jurisdiction have
been opened with respect to any Acquiror and no Acquiror is either insolvent or
otherwise required or entitled to file for bankruptcy or insolvency. To the
knowledge of any Acquiror, as of the Signing Date, no insolvency or bankruptcy
filings have been threatened in writing with respect to any Acquiror.

 

  (c) Both Acquirors have full authority and capacity to enter into and perform
their respective obligations under this Agreement, including the consummation of
the Closing. The Acquirors’ entering into this Agreement and the performance of
the Acquirors’ respective obligations hereunder do not violate the articles of
association or by-laws of any Acquiror and have been duly authorized by all
necessary corporate actions on the part of each Acquiror. As of the Signing
Date, the Acquirors’ entering into this Agreement and the performance of the
Acquirors’ respective obligations hereunder neither require any approval or
consent by any court, governmental authority or other third party (except for
approvals or consents which are Closing Conditions under this Agreement) or
violate any judicial or governmental order or decree or any applicable law or,
as of the Signing Date and the Closing Date, any agreement or other contractual
obligation by which any Acquiror is bound.

 

  (d) The Acquirors have complied with all capital market laws and regulations
in the USA and Germany applicable to any transaction contemplated by this
Agreement including, but not limited to, notification requirements, insider
trading and market manipulation rules. Neither any Acquiror, any Affiliate of
any Acquiror, nor any Entity Acting Collectively has before the signing of this
Agreement acquired or agreed to acquire within a period that will be relevant
under the minimum pricing rules pursuant to Section 31 WpÜG and Section 3 et
seq. of the German Regulation on the Content of the Offer Document, the
Consideration for Takeover Offers and Mandatory Offers and the Release from the
Obligation to Publish and Submit a Tender Offer (“WpÜG-Angebotsverordnung”) any
Celesio Shares off-market (außerhalb der Börse) for a consideration per share
exceeding the Base Purchase Price Per Share.

 

19



--------------------------------------------------------------------------------

  (e) Purchaser is directly and Parent is indirectly acquiring the Seller’s
Shares for their own account as well as for investment and not with a view to
any sale, distribution or other disposal thereof. No Acquiror is acting in the
interest or for the account of any third party. Parent has no intention to sell,
distribute other otherwise dispose of any shares held in Purchaser to an entity
outside the Parent Group.

 

  (f) Purchaser has at the Signing Date and will have as of the Closing Date a
cash confirmation in accordance with Section 13 para. 1 sentence 2 WpÜG stating
that Purchaser has taken all necessary steps to ensure it has sufficient means
to fully perform the Offer to the shareholders of Celesio to acquire the Celesio
Shares outstanding at the time of the Offer (including the Seller’s Shares and
any shares in Celesio to be issued or delivered under the Convertible Bonds) at
the time at which the claim for the cash consideration falls due.

 

6.2 Remedies

 

6.2.1 If any Acquirors’ Warranty is incorrect, the Acquirors shall be jointly
and severally liable (haftend als Gesamtschuldner) to compensate Seller and any
of its Affiliates for all direct (excluding consequential) damages caused. If
(i) the Acquirors’ Warranty under Section 6.1 (d), final sentence, is breached
and (ii) the value of the consideration per Celesio Share paid, promised and/or
owed under the prior acquisition (the “Prior Price”) exceeds the Adjusted
Purchase Price Per Share as at the time Seller demands damages hereunder, the
Aquirors shall, notwithstanding any claims for further damages, compensate a
minimum damage equal to (a) the number of Seller’s Shares multiplied by (b) the
result of the Prior Price minus the Adjusted Purchase Price Per Share.

 

6.2.2 If any of the Acquirors is in breach of this Agreement, Acquirors shall,
subject to the limitations set forth herein, either (i) no later than 20
Business Days after being notified by Seller of such breach, put Seller in such
position it would have been in without such breach (Naturalrestitution) or,
after the expiration of such period or earlier at Acquirors’ sole discretion,
(ii) pay to Seller an amount equal to any direct damages (positives Interesse),
within the meaning of Section 249 et seq. of the German Civil Code, excluding,
however, Section 252 of the German Civil Code, arising out of such breach.

 

6.2.3 The overall liability of the Acquirors under or in connection with this
Agreement whether for damages due to the incorrectness of an Acquirors’ Warranty
or otherwise (e.g., for a breach of covenant or other obligation except for the
obligation to pay the Purchase Price) shall be limited to an amount equaling the
Purchase Price, except in case the Acquirors’ Warranty pursuant to Section 6.1
(d) is incorrect.

 

20



--------------------------------------------------------------------------------

6.2.4 The Parties agree that the rights and remedies Seller may have with
respect to the breach of an Acquirors’ Warranty, representation, warranty,
covenant or agreement or with respect to any indemnity contained in this
Agreement are limited to the rights and remedies specified in this Section 6.2.
Subject to Section 6.2.6, any and all rights and remedies of any legal nature
(other than the rights and claims expressly set forth in this Agreement such as
those for specific performance (primäre Erfüllungspflichten) including Seller’s
claim for payment of the Base Purchase Price and any increases thereof whether
under Section 3 or Section 6.2.1, sentence 2) which Seller may have against the
Acquirors in connection with this Agreement or the transactions contemplated
hereby shall be excluded. In particular, without limiting the generality of the
foregoing, (i) any right of Seller to withdraw or rescind from (zurücktreten),
or to terminate (kündigen), this Agreement (other than as provided for in
Section 9.1) or to require the winding up of the transactions contemplated under
this Agreement (e.g., by way of großer Schadensersatz or Schadensersatz statt
der Leistung) or any right or remedy which would have a similar effect, (ii) any
claims relating to statutory contractual, pre-contractual or quasi-contractual
obligations (Sections 241 para. 2, 280 to 282, 311 of the German Civil Code),
including, but not limited to, claims arising under culpa in contrahendo,
(iii) any claims based on frustration of contract pursuant to Section 313 German
Civil Code (Störung der Geschäftsgrundlage), (iv) all remedies under the
statutory law applicable to the sale of goods and rights (Section 434 et seq. of
the German Civil Code), irrespective of whether any defects (Mängel) exist on
the Signing Date or arise in the period between the Signing Date and the Closing
Date, (v) any claims relating to tort (Section 823 et seq. of the German Civil
Code), and (vi) all rights to cancel, challenge or otherwise declare void
(anfechten) this Agreement or any declaration made by any Party are hereby
expressly excluded and waived (verzichtet) by Seller.

 

6.2.5 The period of limitation for all claims of Seller pursuant to Section 6.2
shall run until, and any claims shall be time barred (verjährt), five (5) years
after the Closing Date.

 

6.2.6 The limitations set forth in Section 6.2.1 through (and including) 6.2.5
shall not affect any rights and remedies of Seller for fraud (arglistige
Täuschung) or wilful misconduct (Vorsatz) of the Acquirors.

 

21



--------------------------------------------------------------------------------

Section 7

Covenants

 

7.1 Resignations

To the extent permissible under applicable law, Seller shall use reasonable
efforts that within two weeks after the Closing Date Mr. Stephan Gemkow and
Dr. Florian Funck resign as members of the supervisory board of Celesio.

 

7.2 SAP Licences

 

7.2.1 Seller shall, and Purchaser and Parent shall cause any Target Company (as
defined below), to comply with the terms of the existing Licence Agreement
(Nutzungsvertrag zur Softwareüberlassung und Softwarepflege) between Celesio and
Seller dated December 21, 2007 relating to the use by Celesio of SAP licences
currently held by Seller.

 

7.2.2 Celesio and any of its subsidiaries within the meaning of Section 15 et
seq. of the German Stock Corporation Act (AktG) are each herein referred to as
“Target Company”.

Section 8

Parent Company Guarantee

Parent, as a separate and independent undertaking in addition to any other
obligations Parent may have under or in connection with this Agreement, hereby
unconditionally and irrevocably guarantees (selbständiges Garantieversprechen)
to Seller, the due and timely performance and observance by Purchaser of all
obligations, liabilities, commitments, undertakings, warranties and indemnities
of Purchaser under or in connection with this Agreement.

 

22



--------------------------------------------------------------------------------

Section 9

Termination

 

9.1 Termination Rights prior to Closing

This Agreement may be terminated (davon zurücktreten) only prior to Closing by
written notice of termination to be given to Seller (in the event of a
termination by Purchaser) or to Purchaser (in the event of a termination by
Seller), in each case without any further reminder or prior notice being
required and within one (1) month after the termination right has arisen, as
follows:

 

  (a) by Seller or Purchaser if any competent governmental authority or court
pursuant to Section 4.2 has prohibited the Closing and such decision has become
final and non-appealable;

 

  (b) by Seller or Purchaser if Closing has not occurred prior to or on June 30,
2014, provided, however, that any Party who is in breach of this Agreement
(including due to actions or lack of actions by third parties attributable
(zurechenbar) to such Party) and such breach caused, solely or together with
other events or circumstances, the Closing not to occur by such date, shall not
be entitled to terminate this Agreement pursuant to this Section 9.1 (b);

 

  (c) by Seller or Purchaser if Purchaser or Seller respectively fail to take on
the Scheduled Closing Date any Closing Action to be taken by Purchaser or Seller
respectively.

 

9.2 Effects of Termination prior to Closing

Upon notice of termination in accordance with Section 9.1, all rights and
obligations of the Parties hereunder shall terminate without any liability of
any Party to the other Party, other than any liability for breaches of this
Agreement prior to the termination. This Section 9.2, Section 5.2.2,
Section 5.2.3, Section 6.2.3, Section 6.2.4, Section 8 and Section 10 shall
survive any termination of the Agreement pursuant to Section 9.1.

Section 10

Miscellaneous

 

10.1 Notices

All demands, notices, requests and other communications under or otherwise in
connection with this Agreement shall be made in writing in the English language
and delivered by hand, by courier, by telefax or by e-mail (unless otherwise
contemplated by this Agreement) to the person at the address set forth below or
such other person or address as may be designated by one Party to the other
Parties in the same manner.

 

23



--------------------------------------------------------------------------------

To Seller:

Franz Haniel & Cie. GmbH

Attn. Ulrich Dickel/Dr. Klaus Wiegel

Franz-Haniel-Platz 1

47119 Duisburg

Germany

Fax:         +49 203 806 444

with a copy to:

Hengeler Mueller

Attn. Dr. Maximilian Schiessl/Mr. Thomas Meurer

Benrather Straße 18-20

D-40213 Düsseldorf

Germany

Fax:         +49 211 8304 170

e-mail:     maximilian.schiessl@hengeler.com

                thomas.meurer@hengeler.com

To Purchaser and Parent:

McKesson Corporation

Attn. General Counsel

One Post Street

San Francisco, CA 94104

USA

Fax:         +1 415 983 9369

 

24



--------------------------------------------------------------------------------

with a copy to:

Linklaters LLP, Frankfurt

Attn. Peter Erbacher and Stephan Oppenhoff

Mainzer Landstrasse 16

60325 Frankfurt am Main

Germany

Fax: +49-69-71003-333

e-mail:         peter.erbacher@linklaters.com

                     stephan.oppenhoff@linklaters.com

 

10.2 Service of Process

 

10.2.1 Section 10.1 shall not apply in relation to the service of any claim
form, notice, order, judgment or other document relating to or in connection
with any legal proceedings, suit or action arising out of or in connection with
this Agreement.

 

10.2.2 Purchaser and Parent hereby appoint the lawyers admitted in Germany of
the law firm of Linklaters LLP, Frankfurt, Germany, and Seller hereby appoints
the lawyers admitted in Germany of the law firm of Hengeler Mueller,
Partnerschaft von Rechtsanwälten, Düsseldorf, Germany as their respective agent
for service of process for all legal proceedings arising out of or in connection
with this Agreement. Any appointments shall only terminate upon the appointment
of another agent for service of process domiciled in Germany, provided that the
agent for service of process is an attorney admitted to the German bar and
her/his appointment has been notified to and approved in writing by Seller in
case of any other Party’s agent or by Purchaser in case of Seller’s agent (such
approval not to be unreasonably withheld). If any appointment terminates
otherwise (e.g., because the appointee ceases to exist), the relevant Party must
without undue delay, but in any event no later than within five (5) Business
Days following such termination, appoint another agent for service of process
who meets the requirements set out in the preceding sentence. If such
appointment is not made as required, the President of the Frankfurt am Main Bar
Association (Präsident der Rechtsanwaltskammer Frankfurt am Main) will, at the
request of any Party, appoint an agent for service of process for the defaulting
Party among the members of the Frankfurt am Main Bar Association
(Rechtsanwaltskammer Frankfurt am Main). The Parties shall promptly after the
Signing Date and upon the appointment of any new agent for service of process
issue to the agent a written power of attorney and shall irrevocably instruct
the agent to submit such deed in connection with any service of process under or
in connection with this Agreement.

 

25



--------------------------------------------------------------------------------

10.3 Announcements; Confidentiality

 

10.3.1 No Party shall, and each Party shall procure that none of its Affiliates
will, make any press release or similar public announcement with respect to this
Agreement unless Seller and Purchaser agree on a joint press release. Each Party
shall keep confidential and shall not disclose to any third party (other than an
Affiliate, the financing sources of the Parent and the Purchaser or a
professional advisor bound to this Section 10.3.1 or professional
confidentiality obligations provided that the disclosing Party shall remain
responsible for any breach of confidentiality of such Affiliate, financing
source or professional adviser) the contents of, the subject matter of and the
negotiations relating to this Agreement or any confidential information
regarding any other Party disclosed to it in connection with this Agreement or
its implementation.

 

10.3.2 Section 10.3.1 does not prevent any Party from disclosures required under
any mandatory laws, enforceable orders by courts or public authorities or the
rules and regulations of any stock exchange governing the listing of any
securities of the relevant Party. In such circumstances, the disclosure made
shall be no more extensive in scope and nature than the minimum standard
required by the relevant laws, orders, rules or regulations. If a person is so
required to make any announcement of or to disclose any confidential
information, the relevant Party shall promptly notify the other Party or Parties
concerned, where practicable and lawful to do so, before the announcement is
made or disclosure occurs and shall co-operate with the other Party or Parties
regarding the timing and content of such announcement or disclosure or any
action which the other Party or Parties may reasonably elect to take to
challenge the validity of such requirement.

 

10.3.3 “Confidential information regarding the other Party” in this Section 10.3
shall not include information that (i) is or has become known in the public
domain other than through a fault of the Party obliged to hold the information
confidential or of any of such Party’s Affiliates or (ii) was lawfully known to
such Party or to any of such Party’s Affiliates prior to the Signing Date and
which is not subject to any other confidential obligation to the other Party or
Parties concerned.

 

10.3.4 Seller acknowledges that Purchaser may be required to announce the
signing of this Agreement and to describe the major terms and conditions of this
Agreement (including the consideration payable) in the Offer Document and the
Bond Offer Document.

 

26



--------------------------------------------------------------------------------

10.4 Costs and Expenses

 

10.4.1 All transfer taxes, stamp duties, statutory fees (notarial fees),
registration duties or other charges related to any regulatory requirements
(including merger control and other regulatory proceedings) payable in
connection with the execution of this Agreement and the implementation of the
transactions contemplated hereby shall be borne by Purchaser.

 

10.4.2 Except as set forth in Section 10.4.1, each Party shall pay its own
expenses, including the costs of its advisors, incurred in connection with this
Agreement.

 

10.5 Entire Agreement; Amendments and Waivers; Termination of Standstill

 

10.5.1 This Agreement (including all Exhibits hereto) contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings with respect thereto except
for the confidentiality agreement between Seller and Parent dated May 28,
2013/June 3, 2013 which shall be terminated with effect as of the Closing
provided that, in the event of any inconsistencies, Section 10.3 shall prevail.

 

10.5.2 This Agreement (including this Section 10.5.2) may be amended or waived
only if such amendment or waiver is by written instrument executed by all
Parties and expressly referring to this Agreement.

 

10.5.3 The standstill agreement pursuant to II.1 and II. 4 of the
confidentiality agreement between Seller and Parent dated May 28, 2013 / June 3,
2013 shall terminate upon execution of this Agreement.

 

10.6 Assignments; Third Party Beneficiaries

 

10.6.1 No Party shall assign, delegate, subcontract or otherwise transfer,
including the entry into of any arrangement whereby another person is to
perform, any of its rights or obligations under this Agreement without the prior
written consent of Seller in case of Purchaser and Parent and of Purchaser in
case of Seller.

 

10.6.2 This Agreement does not confer any rights or remedies upon any person or
entity other than the Parties.

 

27



--------------------------------------------------------------------------------

10.7 Governing Law; Dispute Resolution

 

10.7.1 This Agreement (including Section 10.7.2) shall be governed by and
construed in accordance with the laws of Germany excluding the conflict of laws
rules and the Convention on the International Sale of Goods.

 

10.7.2 Any dispute arising under or in connection with this Agreement or with
respect to the validity of this Agreement shall be finally adjudicated by the
ordinary courts. Exclusive venue for all disputes under this Agreement shall, to
the extent legally possible, be Frankfurt am Main.

 

10.8 Interpretation and Definitions; Affiliate; Business Day

 

10.8.1 As used in this Agreement, the capitalized words and terms shall have the
meaning ascribed to them in the relevant definition.

 

  (a) “Affiliate” shall mean all affiliated companies (verbundenes Unternehmen)
within the meaning of Section 15 et seq. of the German Stock Corporation Act
(AktG) of the relevant Party.

 

  (b) “Business Day” shall mean any day other than a (i) Saturday, (ii) Sunday
or (iii) any other day on which banks in Düsseldorf or San Francisco are
generally closed for business.

 

10.8.2 All Exhibits to this Agreement are an integral part of this Agreement and
shall have the same force and effect as if expressly set out in the body of this
Agreement and any reference to this Agreement includes this Agreement and the
Exhibits as a whole.

 

10.8.3 The headings used in this Agreement are for convenience only and shall
not affect the interpretation of any of the provisions of this Agreement.

 

10.8.4 References to times of day are to Central European Time, including Day
Light Saving Time in any period where applicable.

 

10.8.5 Terms defined in the singular shall have a comparable meaning when used
in the plural and vice versa.

 

10.8.6 Terms to which a German translation has been added shall be interpreted
as having the meaning assigned to them by the German translation.

 

28



--------------------------------------------------------------------------------

10.8.7 Words such as “hereof”, “herein” or “hereunder” refer (unless otherwise
required by the context) to this Agreement as a whole and not to a specific
provision of this Agreement. The term “including” shall mean “including, without
limitation”.

 

10.8.8 The Parties agree that none of the lenders or other person providing,
underwriting or arranging the financing for Purchaser and Parent (the “Financing
Sources”) is a party hereto, and none of them shall have any liability to Seller
or its Affiliates (other than Celesio and its subsidiaries) relating to or
arising out of this Agreement, the financing documents or any ancillary
agreement, whether at law, or equity, in contract, in tort or otherwise, and
neither the Seller nor any of its aforementioned Affiliates will have any rights
or claims against any of the Financing Sources hereunder or thereunder.

 

10.9 Severability

The provisions contained in this Agreement shall be enforceable independently of
each of the others and should any provision of this Agreement, or any provision
incorporated into this Agreement in the future, be or become invalid or
unenforceable, the validity or enforceability of the other provisions of this
Agreement shall not be affected thereby. The invalid or unenforceable provision
shall be deemed to be substituted by a suitable and equitable provision which,
to the extent legally permissible, comes as close as possible to the intent and
purpose of the invalid or unenforceable provision. The same shall apply: (i) if
the Parties have unintentionally failed to address a certain matter in this
Agreement (Regelungslücke); in this case a suitable and equitable provision
shall be deemed to have been agreed upon which comes as close as possible to
what the Parties, in the light of the intent and purpose of this Agreement,
would have agreed upon if they had considered the matter; or (ii) if any
provision of this Agreement is invalid because of the scope of any time period
or performance stipulated herein; in this case a legally permissible time period
or performance shall be deemed to have been agreed which comes as close as
possible to the stipulated time period or performance.

[signature page to follow]

 

29



--------------------------------------------------------------------------------

Signature page to the Share Purchase Agreement between Franz Haniel & Cie. GmbH,
Dragonfly GmbH & Co. KGaA and McKesson Corporation dated October 24, 2013

ACCEPTED AND AGREED:

On October 24, 2013 for and on behalf of Franz Haniel & Cie. GmbH:

 

 /s/ Stephan Gemkow

   

 /s/ Dr. Florian Funck

Name: Stephan Gemkow     Name: Dr. Florian Funck Title: CEO (Vorsitzender des
Vorstands)     Title: Member of the Executive Board (Mitglied des Vorstands)

On October 24, 2013 for and on behalf of Dragonfly GmbH & Co. KGaA:

represented by its general partner Dragonfly Verwaltungs GmbH

 

 /s/ John H. Hammergren

Name: John H. Hammergren Title: Attorney-in-fact

On October 24, 2013 for and on behalf of McKesson Corporation:

 

 /s/ John H. Hammergren

Name: John H. Hammergren Title: CEO

 

30



--------------------------------------------------------------------------------

DEFINED TERMS

(references are to pages of the Agreement)

 

A         E      Acceptance Period    11    Entity Acting Collectively    9
Acquiror    18   

F

     Acquirors    18       Acquirors’ Warranties    18    Financing Sources   
29 Adjusted Purchase Price Per Share    9   

G

   Affiliate    28       Agreement    6    German Civil Code    16 AWG Clearance
   11   

M

   AWV    11       B       Merger Control Clearances    11       Minimum
Acceptance Threshold    13 Base Purchase Price    8       Base Purchase Price
Per Share    8    O    Bond Offer    7       Bond Offer Document    7    Offer
   6 Business Day    28    Offer Document    7 C       Other Offer    9       P
   Celesio    5       Celesio Shares    5    Parent    4 Clearing Certificate   
13    Parent Group    11 Closing    10    Parties    4 Closing Actions    15   
Party    4 Closing Conditions    7    Preliminary Adjustment Amount    9 Closing
Date    10    Prior Price    20 Closing Memorandum    16    Purchase Price    9
Closing Purchase Price    9    Purchaser    4 Company    5   

S

   Convertible Bond 2014    5       Convertible Bond 2018    5    Scheduled
Closing Date    10 Convertible Bonds    5    Seller    4

 

31



--------------------------------------------------------------------------------

Seller’s Shares    5    W      Seller’s Warranties    16         Signing Date   
4    WpÜG    6 T         WpÜG-Angebotsverordnung    19          Target Company
   22      

 

32



--------------------------------------------------------------------------------

Annexes

Exhibit 4.5 (Closing Memorandum)

Power of Attorney by Dragonfly GmbH & Co. KGaA represented by Dragonfly
Verwaltungs GmbH

 

33



--------------------------------------------------------------------------------

Annex

Exhibit 4.5

Closing Memorandum

Share Purchase Agreement

dated October 24, 2013

by and among

Franz Haniel & Cie. GmbH

Dragonfly GmbH & Co. KGaA

and

McKesson Corporation

regarding the sale and purchase of 85,058,505 no par value registered shares in
Celesio AG

[— Scheduled Closing Date]



--------------------------------------------------------------------------------

Recitals

 

(i) Franz Haniel & Cie. GmbH, Dragonfly GmbH & Co. KGaA and McKesson Corporation
entered into a Share Purchase Agreement dated October 24, 2013 regarding the
sale and purchase of 85,058,505 no par value registered shares in Celesio AG
(“Agreement”).

 

(ii) The Agreement was consummated on the Closing Date as follows:

Section 11. Parties and Representatives

 

1.1 Franz Haniel & Cie. GmbH (“Seller”)

represented by [—]

by virtue of a power of attorney, dated [—], attached as Annex 1.1

 

1.2 Dragonfly GmbH & Co. KGaA (“Purchaser”)

represented by [—]

by virtue of a power of attorney, dated [—], attached as Annex 1.2

Section 22. Time and Place

The Closing took place at the offices of Hengeler Mueller in Düsseldorf between
[—] a.m. and [—] a.m. on [—] (the “Closing Date”).

Section 33. Definitions

Capitalized terms used in this Closing Memorandum which are not defined herein
shall have the meaning as defined in the Agreement.



--------------------------------------------------------------------------------

Section 44. Closing Conditions

The Parties agree that the Closing Conditions, as set forth in Section 4.2.1 of
the Agreement, have been satisfied as follows:

 

4.1 Merger Control Clearances in Slovenia, Ireland and Austria have been
obtained in accordance with Section 4.2.1(a) of the Agreement; copies of the
clearance letters of the competent merger control authorities are attached as
Annex 4.1.

 

4.2 AWG Clearance has been obtained in accordance with Section 4.2.1(b) of the
Agreement; copy of the clearance certificate (Unbedenklichkeitsbescheinigung) is
attached as Annex 4.2.

 

4.3 The Minimum Acceptance Threshold has been met.

Section 55. Certain Pre-Closing Actions

The Parties hereby confirm that the following actions to be taken under the
Agreement prior to the Closing Date were taken as follows:

 

5.1 Seller has transferred the Seller’s Shares to a blocked securities account
(Sperrdepot) with J.P. Morgan AG (JPM) in Germany and opened a cash account with
JPM.

 

5.2 Purchaser has relocated the Closing Purchase Price to a bank account with
[—] and opened a securities account with [—] [Note: bank where account is opened
to be specified five business days prior to the Scheduled Closing Date in
accordance with Sec 4.4 of the SPA].

 

5.3 Each Party has notified the other Party of the details of its cash and
security accounts at the latest five Business Days prior to the Closing Date.



--------------------------------------------------------------------------------

5.1.1 6. Closing Actions

 

5.1.2 6. 1 The Closing Actions were taken simultaneously (Zug-um-Zug) as
follows:

 

  (c) Seller instructed JPM to transfer the Seller’s Shares to Purchaser’s
securities account against payment of the Closing Purchase Price and

 

  (d) Purchaser instructed [•] to pay the Closing Purchase Price to the cash
account of Seller with JPM against transfer of the Seller’s Shares,

in each case by entering delivery versus payment (DvP) instructions in CASCADE,
Clearstream Banking AG’s custody and settlement system. Purchaser’s payment is
irrevocable and, subject to the DvP instruction, unconditional wire transfer of
immediately available funds (effective on the same day, free of any costs and
charges other than those of Seller’s Bank).

 

6.2 Seller signed and delivered to Celesio a declaration of termination relating
to the existing Management and Service Agreement between Celesio and Seller (as
specified in the Agreement).

Section 67. Completion

The Parties hereby confirm that the Closing has been completed with effect as of
the date hereof, [—] hours.

Section 78. Miscellaneous

 

8.1 This Closing Memorandum and the Parties’ rights and obligations thereunder
shall be governed by German law.

 

8.2 Any disputes between the Parties arising under or in connection with this
Closing Memorandum shall be settled in accordance with Section 10.7 of the
Agreement.

 

8.3 Except for the agreement on the satisfaction of the Closing Condition set
forth in Section 4.2.1 (c), the Parties’ rights and obligations under the
Agreement shall not be affected by this Closing Memorandum, but shall remain in
full force and effect.

[signature page to follow]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

On [—] for and on behalf of Franz Haniel & Cie. GmbH:

 

 

   

 

Name: [—]     Name: [—] Title: [—]     Title: [—]

On [—] for and on behalf of Dragonfly GmbH & Co. KGaA:

 

 

   

 

Name: [—]     Name: [—] Title: [—]     Title: [—]

[— list of annexes]



--------------------------------------------------------------------------------

Vollmacht    Power of Attorney

Die

   Dragonfly GmbH & Co. KGaA i.G. mit Sitz in Frankfurt am Main,
Geschäftsanschrift Eschenheimer Anlage 1, 60316 Frankfurt am Main, Deutschland
   having its corporate seat in Frankfurt am Main and business address at
Eschenheimer Anlage 1, 60316 Frankfurt am Main, Germany (“Vollmachtgeber”)   
(“Principal”) vertreten durch ihren Komplementär, die Dragonfly Verwaltungs GmbH
mit Sitz in Frankfurt am Main, diese vertreten durch ihre
einzelvertretungsberechtigten Geschäftsführer Roger Wade Estey und Willie C.
Bogan    represented by its General Partner, Dragonfly Verwaltungs GmbH with
corporate seat in Frankfurt am Main, which is represented by its Managing
Directors with sole power of representation, Roger Wade Estey and Willie C.
Bogan bevollmächtigt hiermit    herby authorises John H. Hammergren
geschäftsansässig c/o McKesson Corporation, One Post Street, San Francisco, CA
94104, USA    with business address c/o McKesson Corporation, One Post Street,
San Francisco, CA 94104, USA (“Bevollmächtigter”)    (“Agent”) den
Vollmachtgeber einzeln in allen Angelegenheiten im Zusammenhang mit dem
Zusammenschluss mit Celesio AG, Stuttgart, zu vertreten, insbesondere, aber
nicht hierauf beschränkt, bei folgenden Rechtgeschäften und Maßnahmen:    to
represent the Principal individually in all matters in connection with the
business combination with Celesio AG, Stuttgart, in particular, but without
limitation, in respect of the following transactions and actions:

•   Abschluss eines Business Combination Agreements mit Celesio AG;

  

•   entering into a Business Combination Agreement with Celesio AG;

•   Unterzeichnung eines Waiver Letters im Hinblick auf Wandlungsrechte aus
Wandelschuldverschreibungen der Celesio AG;

  

•   signing of a Waiver letter in respect of conversion rights under the Celesio
AG’ convertible bonds;

•   Abschluss eines Share Purchase Agreements mit dem Hauptaktionär von Celesio
AG über den Erwerb von dessen Aktien.

  

•   entering into a Share Purchase Agreements with the main shareholder of
Celesio AG in respect of the acquisition of its shares;

Der Bevollmächtigte ist ermächtigt sämtliche Dokumente im Hinblick auf den
Zusammenschluss im Namen des Vollmachtgerbers zu unterzeichnen und alle
Maßnahmen vorzunehmen, die in diesem Zusammenhang erforderlich oder förderlich
sind.    The Agent shall be authorized to sign on behalf of the Principal all
documents in relation to the business combination and to effect all measures
which are required or beneficial in this regard.



--------------------------------------------------------------------------------

Der Bevollmächtigte ist von den Beschränkungen des § 181 BGB befreit und
bevollmächtigt, Untervollmacht in gleichem Umfang zu erteilen.    The Agent is
released from the restrictions of sec. 1811 German Civil Code (BGB) and is
authorised to grant sub-power of attorney in the same scope as this power of
attorney. Im Zweifel ist diese Vollmacht weit aus-zulegen.    In case of doubt,
the scope of this power of attorney shall be construed broadly. Diese Vollmacht
unterliegt deutschem Recht.    This power of attorney shall be governed by
German law. Diese Vollmacht erlischt am 31. Dezember 2014, 24:00 Uhr.    This
power of attorney expires on December 31, 2014, 24:00 o’clock. Der für diese
Vollmacht maßgebliche Text ist derjenige in deutscher Sprache. Im Fall von
Widersprüchen zwischen der deutschen und der englischen Fassung hat die deutsche
Fassung Vorrang.    The German wording shall be decisive for this power of
attorney. In case of any inconsistencies between the German and the English
wording, the German wording shall prevail.

San Francisco, California, den/this 18 October 2013

Dragonfly GmbH & Co. KGaA i.G.

vertreten durch / represented by

 

Signature:  

 /s/ Roger Wade Estey

Name:   Roger Wade Estey Function:   Managing Director of Dragonfly Verwaltungs
GmbH

 

1  Sec. 181 BGB (German Civil Code) [Contracting with oneself] provides: “An
agent may not, unless he is released from such restriction, enter into a legal
transaction in the name of his principal with himself in his own name, or as
agent of a third party, unless the legal transaction consists exclusively in the
fulfilment of an obligation.”